11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

James Tollett and Virginia Tollett,          * From the 42nd District Court
                                               of Callahan County,
                                               Trial Court No. 19,856.

Vs. No. 11-14-00228-CV                       * September 22, 2016

JPMorgan Chase Bank, N.A.,                   * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against James Tollett and Virginia
Tollett.